Exhibit 10.1

--------------------------------------------------------------------------------

 
 
 
 
 
CREDIT AGREEMENT


Dated as of March 6, 2018


among


QUALCOMM INCORPORATED,
as Borrower,


GOLDMAN SACHS BANK USA,
as Administrative Agent,


and


The Other Lenders Party Hereto


GOLDMAN SACHS BANK USA,
BARCLAYS BANK PLC and
BNP PARIBAS,
as
Joint Lead Arrangers and Joint Bookrunners


BARCLAYS BANK PLC and
BNP PARIBAS,
as
Co-Syndication Agents


LLOYDS BANK PLC
as
Documentation Agent





 



--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS



 
Section
Page





ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
1




 
1.01
Defined Terms.
1
 
1.02
Other Interpretive Provisions.
22
 
1.03
Accounting Terms.
23
 
1.04
Rounding.
24
 
1.05
Times of Day.
24



ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
24




 
2.01
Committed Loans.
24
 
2.02
Borrowings, Conversions and Continuations of Committed Loans.
24
 
2.03
[Reserved].
26
 
2.04
[Reserved].
26
 
2.05
Prepayments and Mandatory Commitment Reduction.
26
 
2.06
Termination or Reduction of Commitments.
28
 
2.07
Amortization of Term Loans; Repayment of Loans.
28
 
2.08
Interest.
28
 
2.09
Fees.
29
 
2.10
Computation of Interest and Fees.
30
 
2.11
Evidence of Debt.
30
 
2.12
Payments Generally; Administrative Agent’s Clawback.
30
 
2.13
Sharing of Payments by Lenders.
32
 
2.14
[Reserved].
32
 
2.15
Defaulting Lenders.
32



ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
34




 
3.01
Taxes.
34
 
3.02
Illegality.
38
 
3.03
Inability to Determine Rates.
39
 
3.04
Increased Costs; Reserves on Eurocurrency Rate Loans.
40
 
3.05
Compensation for Losses.
41
 
3.06
Mitigation Obligations; Replacement of Lenders.
42
 
3.07
Survival.
42



ARTICLE IV. CONDITIONS PRECEDENT
43




 
4.01
Conditions to the Effective Date
43
 
4.02
Conditions to the Closing Date and the Initial Credit Extensions
44
 
4.03
Conditions to Revolving Credit Extensions.
46
 
4.04
Availability
47



ARTICLE V. REPRESENTATIONS AND WARRANTIES
48




 
5.01
Existence, Qualification and Power.
48
 
5.02
Authorization; No Contravention.
48
 
5.03
Governmental Authorization; Other Consents.
49


 
i

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)



 
Section
Page






 
5.04
Binding Effect.
49
 
5.05
Financial Statements; No Material Adverse Effect.
49
 
5.06
Litigation.
49
 
5.07
Taxes.
49
 
5.08
ERISA Compliance.
50
 
5.09
Margin Regulations; Investment Company Act.
50
 
5.10
Compliance with Laws.
50
 
5.11
OFAC; Anti-Corruption Laws.
51
 
5.12
Solvency
51
 
5.13
Use of Proceeds
51
 
5.14
Disclosure
51



ARTICLE VI. AFFIRMATIVE COVENANTS
51




 
6.01
Financial Statements
51
 
6.02
Certificates; Other Information
52
 
6.03
Notices.
53
 
6.04
Payment of Taxes.
53
 
6.05
Preservation of Existence, Etc.
53
 
6.06
Compliance with Laws.
54
 
6.07
Books and Records.
54
 
6.08
Use of Proceeds.
54
 
6.09
Inspection Rights.
54



ARTICLE VII. NEGATIVE COVENANTS
55




 
7.01
Liens.
55
 
7.02
Indebtedness.
56
 
7.03
Fundamental Changes.
57
 
7.04
Consolidated Interest Coverage Ratio.
58
 
7.05
Sanctions; Anti-Corruption Laws.
58



ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
58




 
8.01
Events of Default
58
 
8.02
Remedies Upon Event of Default.
60
 
8.03
Application of Funds.
60



ARTICLE IX. ADMINISTRATIVE AGENT
61




 
9.01
Appointment and Authority.
61
 
9.02
Rights as a Lender.
61
 
9.03
Exculpatory Provisions.
61
 
9.04
Reliance by Administrative Agent.
62
 
9.05
Delegation of Duties.
62
 
9.06
Resignation of Administrative Agent.
62
 
9.07
Non-Reliance on Administrative Agent and Other Lenders.
63
 
9.08
No Other Duties, Etc.
64
 
9.09
Administrative Agent May File Proofs of Claim.
64


 
ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS (continued)



 
Section
Page


 
ARTICLE X. MISCELLANEOUS
64




 
10.01
Amendments, Etc.
64
 
10.02
Notices; Effectiveness; Electronic Communication.
66
 
10.03
No Waiver; Cumulative Remedies; Enforcement.
68
 
10.04
Expenses; Indemnity; Damage Waiver.
68
 
10.05
Payments Set Aside.
70
 
10.06
Successors and Assigns.
70
 
10.07
Treatment of Certain Information; Confidentiality.
74
 
10.08
Right of Setoff.
75
 
10.09
Interest Rate Limitation.
76
 
10.10
Counterparts; Integration; Effectiveness.
76
 
10.11
Survival of Representations and Warranties.
76
 
10.12
Severability.
76
 
10.13
Replacement of Lenders.
76
 
10.14
Governing Law; Jurisdiction; Etc.
77
 
10.15
Waiver of Jury Trial.
78
 
10.16
No Advisory or Fiduciary Responsibility.
79
 
10.17
Electronic Execution of Assignments and Certain Other Documents.
79
 
10.18
USA PATRIOT Act.
79
 
10.19
Judgment Currency.
80
 
10.20
ENTIRE AGREEMENT.
80
 
10.21
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS.
80







SCHEDULES



 
2.01
Commitments and Applicable Percentages
 
7.01
Existing Liens
 
7.02
Existing Indebtedness
 
10.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS



 
A
Committed Loan Notice
 
B
Solvency Certificate
 
C-1
Revolving Note
 
C-2
Term Note
 
D
Compliance Certificate
 
E
Assignment and Assumption
 
F
U.S. Tax Compliance Certificates

 
 
iii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT


This CREDIT AGREEMENT (this “Agreement”) is entered into as of March 6,
2018, among QUALCOMM INCORPORATED, a Delaware corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”) and GOLDMAN SACHS BANK USA, as Administrative Agent.


The Borrower has requested that the Lenders provide certain credit facilities,
and the Lenders are willing to do so on the terms and conditions set forth
herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS


1.01            Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:


“Acquired Business” has the meaning specified in the definition of Acquisition.


“Acquisition” means the acquisition by one of the Borrower’s wholly-owned
subsidiaries (the “Buyer”) of all of the outstanding equity interests
(including, without limitation, upon dissolution of the Target following the
acquisition of equity interests of the Target representing at least the Asset
Sale Threshold referenced in the Acquisition Agreement of the outstanding equity
interests of the Target) of NXP Semiconductors N.V. (the “Target”, and together
with its subsidiaries, the “Acquired Business”) pursuant to the Acquisition
Agreement.


“Acquisition Agreement” means that certain Purchase Agreement (including the
exhibits, schedules and all related documents thereto) dated as of October 27,
2016 between Buyer and Target.


“Acquisition Agreement Letter of Credit” means the Letter of Credit (as defined
in the Acquisition Agreement as in effect on October 27, 2016) issued  and
outstanding pursuant to Section 4.09 of the Acquisition Agreement (as in effect
on October 27, 2016) supporting certain obligations of the Borrower under the
Acquisition Agreement as set forth in Section 6.04 of the Acquisition Agreement
(as in effect on the date October 27, 2016). 


“Acquisition Representations” means the representations made in the Acquisition
Agreement as are material to the interests of the Lenders (but only to the
extent that the Borrower or its applicable affiliates have the right not to
consummate the Acquisition, or to terminate their respective obligations (or
otherwise do not have an obligation to close), under the Acquisition Agreement
as a result of a failure of such representations in the Acquisition Agreement to
be true and correct).


“Administrative Agent” means Goldman Sachs in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02 or such other address or account as the
Administrative Agent may from time to time notify to the Borrower and the
Lenders.
 
 
1

--------------------------------------------------------------------------------


 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Commitments” means the Commitments of all the Lenders.


“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders. The Aggregate Revolving Commitments on the Effective Date
equal $3,000,000,000.


“Aggregate Term Commitments” means the Term Commitments of all Term Lenders. The
Aggregate Term Commitments on the Effective Date equal $3,000,000,000.


“Agreement” means this Credit Agreement.


“Applicable Percentage” means (a) with respect to any Revolving Lender at any
time, the percentage (carried out to the ninth decimal place) of the Aggregate
Revolving Commitments represented by such Revolving Lender’s Revolving
Commitment at such time and (b) with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Term
Commitments represented by such Term Lender’s Term Commitment at such time, in
each case, subject to adjustment as provided in Section 2.15; provided that (x)
if the commitment of each Revolving Lender to make Revolving Loans has been
terminated pursuant to Section 8.02 or if the Aggregate Revolving Commitments
has expired, then the Applicable Percentage of each Revolving Lender shall be
determined based on the Applicable Percentage of such Revolving Lender most
recently in effect, giving effect to any subsequent assignments and (y) if the
commitment of each Term Lender to make Term Loans have been terminated pursuant
to Section 8.02 or if the Aggregate Term Commitments have expired, then the
Applicable Percentage of each Term Lender shall be determined based on the
Applicable Percentage of such Term Lender most recently in effect, giving effect
to any subsequent assignments.  The initial Applicable Percentage of each Lender
is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.


“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:


Pricing Level
Debt Ratings S&P/Moody’s
Ticking Fee and Undrawn
Commitment Fee
Revolving Loans
Term Loans
Eurocurrency
Rate
Base Rate
Eurocurrency
Rate
Base Rate
1
AA-/Aa3 or
better
0.040%
0.625%
0.000%
0.750%
0.000%
2
A+/A1
0.050%
0.750%
0.000%
0.875%
0.000%
3
A/A2
0.070%
0.875%
0.000%
1.000%
0.000%
4
A-/A3
0.100%
1.000%
0.000%
1.125%
0.125%
5
BBB+/Baa1 or worse
0.125%
1.125%
0.125%
1.250%
0.250%

 
“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt (collectively, the “Debt Ratings”); provided that (a) if the
respective Debt Ratings issued by the foregoing
 
 
2

--------------------------------------------------------------------------------

 
 
rating agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest); (b) if
there is a split in Debt Ratings of more than one level, then the Pricing Level
that is one level lower than the Pricing Level of the higher Debt Rating shall
apply; (c) if the Borrower has only one Debt Rating, the Pricing Level of such
Debt Rating shall apply; and (d) if the Borrower does not have any Debt Rating,
Pricing Level 5 shall apply.
 
Each change in the Applicable Rate resulting from a publicly announced change in
the Debt Rating shall be effective during the period commencing on the date of
the public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.


“Applicable Reserve Requirement” means, at any time, for any Eurocurrency Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained by member banks of the United States Federal Reserve System
against “Eurocurrency liabilities” (as such term is defined in Regulation D of
the FRB) under regulations issued from time to time by the FRB or other
applicable banking regulator.  Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Eurocurrency Rate
or any other interest rate of a Loan is to be determined, or (ii) any category
of extensions of credit or other assets which includes Eurocurrency Rate Loans. 
A Eurocurrency Rate Loan shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements without the benefit
of credits for proration, exceptions or offsets that may be available from time
to time to the applicable Lender.  The rate of interest on Eurocurrency Rate
Loans shall be adjusted automatically on and as of the effective date of any
change in the Applicable Reserve Requirement.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means Goldman Sachs, Barclays Bank PLC and BNP Paribas in their
capacity as joint lead arrangers and joint bookrunners.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended September 25, 2017,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 
3

--------------------------------------------------------------------------------


 
“Bail-In Action” means, as to any EEA Financial Institution, the exercise of any
Write-Down and Conversion Powers by the applicable EEA Resolution Authority in
respect of any liability of such EEA Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by the Administrative Agent based upon
various factors including the Administrative Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by the Administrative Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.


“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means a Committed Borrowing.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurocurrency Rate Loan,
any fundings, disbursements, settlements and payments in respect of any such
Eurocurrency Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day.


“Buyer” has the meaning specified in the definition of Acquisition.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


4

--------------------------------------------------------------------------------

 


“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis.


“Class”, (x) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, (y) when used in reference to any Commitment, refers to whether such
Commitment is a Term Commitment or a Revolving Commitment and (z) when used in
reference to any Lender, refers to whether such Lender has a Loan or Commitment
with respect to the applicable Class.


“Closing Date” means the first date all the conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986, as amended.


“Commitment” means, as to each Lender, such Lender’s Revolving Commitment or
Term Commitment.


“Commitment Termination Date” means (a) in respect of Term Commitments, the
first to occur of (i) the consummation of the Acquisition without using the Term
Loans, (ii) the termination of the Borrower’s or the Buyer’s obligation to
consummate the Acquisition pursuant to the Acquisition Agreement, (iii) 11:59
p.m., New York City time, on the End Date (as defined in the Acquisition
Agreement as in effect on October 27, 2016) and (iv) the date of termination of
the Aggregate Term Commitments pursuant to Section 2.05 or Section 2.06 and (b)
in respect of the Revolving Commitments, the first to occur of (i) the
termination of the Borrower’s or the Buyer’s obligation to consummate the
Acquisition pursuant to the Acquisition Agreement, (ii) if the Closing Date has
not occurred, 11:59 p.m., New York City time, on the End Date (as defined in the
Acquisition Agreement as in effect on October 27, 2016) and (iii) the date of
termination of the Aggregate Revolving Commitments pursuant to Section 2.05 or
Section 2.06.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Class and Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.


“Committed Loan” means a Revolving Loan or a Term Loan.


“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
 
5

--------------------------------------------------------------------------------

 


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
from continuing operations for such period plus (a) the following to the extent
deducted in calculating such Consolidated Net Income from continuing operations
(without duplication): (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries (net of income tax credits) for such period,
(iii) depreciation and amortization expense and (iv) non-cash expenses, charges
or losses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income from continuing operations in such period and minus (b) the following to
the extent included in calculating such Consolidated Net Income from continuing
operations (without duplication): (i) non-cash items increasing Consolidated Net
Income from continuing operations for such period (except to the extent
representing (x) an accrual for future cash income or in respect of which cash
was received in a prior period or (y) the reversal of any cash reserves
established in a prior period) and (ii) other cash payments made with respect to
other non-cash items added back in computing Consolidated EBITDA in a prior
period pursuant to clause (a)(iv) above.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.


“Consolidated Total Assets” means, as of any date of determination, the
consolidated total assets of the Borrower on a consolidated basis as of such
date.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Exposure” means, as to any Lender at any time, the aggregate Outstanding
Amount at such time of its Committed Loans or of its Committed Loans of the
applicable Class, as the context may require.


“Credit Extension” means any Borrowing.


“Customary Permitted Liens” means, in each case so long as such Liens do not
secure Indebtedness, (a) Liens (other than Environmental Liens and any Lien
imposed under ERISA) for Taxes, assessments or charges of any Governmental
Authority or claims not yet due or which are being contested
 
 
6

--------------------------------------------------------------------------------

 
 
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
the provisions of GAAP, (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen, customs and revenue authorities and other
Liens (other than any Lien imposed under ERISA) imposed by law and created in
the ordinary course of business for amounts overdue by more than 30 days or
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with the provisions of GAAP, (c) Liens (other than any
Lien imposed under ERISA) incurred or deposits made in the ordinary course of
business (including, without limitation, surety bonds and appeal bonds and Liens
securing obligations under indemnity agreements for surety bonds) or other Liens
in connection with workers’ compensation, unemployment insurance and other types
of social security benefits or in respect of letters of credit, bank guarantees
or similar instruments issued for the account of the Borrower or its
Subsidiaries in the ordinary course of business supporting obligations of the
type described in this clause (c), (d) Liens consisting of any right of offset,
or statutory or consensual banker’s lien, on bank deposits or securities
accounts maintained in the ordinary course of business so long as such bank
deposits or securities accounts are not established or maintained for the
purpose of providing such right of offset or banker’s lien, (e) easements
(including, without limitation, reciprocal easement agreements and utility
agreements), rights-of-way, covenants, consents, reservations, encroachments,
variations and other restrictions, charges or encumbrances (whether or not
recorded), which do not interfere materially with the ordinary conduct of the
business of the Borrower or its Subsidiaries and which do not materially detract
from the value of the property to which they attach or materially impair the use
thereof to the Borrower or its Subsidiaries, (f) building restrictions, zoning
laws and other similar statutes, law, rules, regulations, ordinances and
restrictions, now or at any time hereafter adopted by any Governmental Authority
having jurisdiction, (g) Liens arising by virtue of Uniform Commercial Code
financing statement filings (or similar filings under applicable law) regarding
operating leases entered into by the Borrower or its Subsidiaries in the
ordinary course of business, (h) Liens of a collecting bank arising in the
ordinary course of business under Section 4-208 (or applicable corresponding
section) of the Uniform Commercial Code or similar statute in effect in the
relevant jurisdiction covering only the items being collected upon and (i) Liens
representing any interest or title of a licensor, lessor or sublicensor, or a
licensee, lessee or sublicensee, in the property subject to any lease, license,
sublicense or concession agreement.


“Debt Rating” has the meaning specified in the definition of Applicable Rate.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent
 
 
7

--------------------------------------------------------------------------------

 
 
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, (b) has notified the Borrower or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of
(A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower and each other Lender
promptly following such determination.


“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory itself is the subject of any Sanction.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Dollar” and “$” mean lawful money of the United States.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 
8

--------------------------------------------------------------------------------

 


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effect” has the meaning specified in the definition of Target Material Adverse
Effect.


“Effective Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and Section 10.06(b)(v) (subject to such
consents, if any, as may be required under Section 10.06(b)(iii)).


“Engagement Letter” means that certain letter agreement, dated as of February
19, 2018, between the Borrower and Goldman Sachs in respect of the credit
facilities provided under this Agreement.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Lien” means a Lien in favor of any Governmental Authority for any
liability under any Environmental Laws, or damages arising from or costs
incurred by such Governmental Authority in response to a release or threatened
release of a hazardous or toxic waste, substance or constituent, or other
substance into the environment.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person
(other than, prior to the date of conversion, Indebtedness that is convertible
into Equity Interests) or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA and  Section 412
of the Code, is treated as a single employer under  Sections 414(m) and (o) of
the Code.


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a
 
 
9

--------------------------------------------------------------------------------

 
 
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization, within the meaning of Title IV of ERISA; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“Eurocurrency Rate” means:


(a)            for any rate calculation with respect to a Eurocurrency Rate Loan
on any date, the rate per annum obtained by dividing (i) the rate per annum
equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period by (ii) an amount equal to (A) one minus
(B) the Applicable Reserve Requirement; provided that if the Eurocurrency Rate
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement; and


(b)            for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.


“Eurocurrency Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurocurrency Rate”.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Debt” means (i) intercompany Indebtedness among the Borrower and/or
its Subsidiaries, (ii) issuances of Indebtedness under short-term commercial
paper programs, (iii) capital leases, letters of credit and purchase money and
equipment financings, in each case, in the ordinary course of business, (iv)
Indebtedness incurred under the Existing Revolving Credit Agreement and
Indebtedness incurred under the Existing Term Loan Credit Agreement; and
(v) other Indebtedness (except the Notes (as defined the Replacement Financing
Engagement Letter)) in an aggregate principal amount of up to $500,000,000.
 
 
10

--------------------------------------------------------------------------------

 


“Excluded Equity” means any issuances of equity securities or equity-linked
securities (i) pursuant to employee stock plans or other benefit or employee
compensation or incentive arrangements, (ii) of directors’ qualifying shares,
(iii) as direct consideration in a permitted acquisition or investment, (iv) in
connection with the conversion of options or warrants and (v) under hedging
programs.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in such Loan or
Commitment  or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.


“Existing Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of November 8, 2016, among the Borrower, the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent, swing line lender and L/C issuer.


“Existing Term Loan Credit Agreement” means that certain Credit Agreement dated
as of November 8, 2016 among the Borrower, Goldman Sachs, as administrative
agent, and the other lenders party thereto from time to time.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 
11

--------------------------------------------------------------------------------

 


“Fee Letter” means that certain fee letter, dated as of February 19, 2018,
between the Borrower and Goldman Sachs in respect of the credit facilities
provided under this Agreement.


“Foreign Lender” means a Lender that is not a U.S. Person.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board.


“Goldman Sachs” means Goldman Sachs Bank USA and its successors.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 
12

--------------------------------------------------------------------------------

 


(a)            all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)            all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)            net obligations of such Person under any Swap Contract;


(d)            all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);


(e)            indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


(f)            capital leases and Synthetic Lease Obligations; and


(g)            all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.


“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice,
or such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:


 
13

--------------------------------------------------------------------------------

 


(i)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;


(ii)          any Interest Period pertaining to a Eurocurrency Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and


(iii)         no Interest Period shall extend beyond the Maturity Date.


“IRS” means the United States Internal Revenue Service.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the introductory paragraph hereto.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.


“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan.


“Loan Documents” means this Agreement, each Note, the Engagement Letter and the
Fee Letter.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.


“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders holding Revolving
Loans and unused Revolving Commitments representing more than 50% of the sum of
the aggregate principal amount of Revolving
 
 
14

--------------------------------------------------------------------------------

 
 
Loans and unused Aggregate Revolving Commitment at such time and (b) in the case
of the Term Lenders, Lenders holding outstanding Term Loans representing more
than 50% of the aggregate principal amount of all Term Loans outstanding at such
time.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the financial condition of the Borrower and its
Subsidiaries, taken as a whole or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.


“Material Subsidiary” means any Subsidiary (or group of Subsidiaries as to which
a specified condition applies) that would be a “significant subsidiary” under
Rule 1-02(w) of Regulation S-X.


“Maturity Date” means December 31, 2018.


“Maximum Priority Debt Limit” means, as of any date of computation thereof, an
amount equal to the greater of (a) $700,000,000 and (b) 1.00% of Consolidated
Total Assets determined as of the last day of the most recent fiscal quarter
prior to such date of computation for which financial statements have been
delivered pursuant to Section 6.01.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” mean (a)  with respect to a Disposition of any assets of the
Borrower or any of its Subsidiaries, the excess, if any, of (i) the cash or cash
equivalents received in connection therewith (including any cash or cash
equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over (ii)
the sum of (A) payments made to retire any Indebtedness that is secured by such
asset and that is required to be repaid in connection with the sale thereof, (B)
the fees and expenses incurred by the Borrower or any of its Subsidiaries in
connection therewith, (C) Taxes paid or reasonably estimated to be payable in
connection with such transaction and (D) the amount of reserves established by
the Borrower or any of its Subsidiaries in good faith and pursuant to
commercially reasonable practices for adjustment in respect of the sale price of
such asset or assets in accordance with applicable generally accepted accounting
principles; provided that if the amount of such reserves exceeds the amounts
charged against such reserve or any amount of such reserves are released, then
such excess or released amount, upon determination thereof, shall then
constitute Net Cash Proceeds, (b) with respect to the incurrence, issuance,
offering or placement of Indebtedness for borrowed money, the excess, if any, of
(i) cash or cash equivalents received by the Borrower and its Subsidiaries in
connection with such incurrence, issuance, offering or placement over (ii) the
underwriting discounts and commissions and other fees and expenses incurred by
the Borrower and its Subsidiaries in connection with such incurrence, issuance,
offering or placement; and (c)  with respect to the issuances of equity
securities or equity-linked securities, the excess of (i) the cash or cash
equivalents received by the Borrower and its Subsidiaries in connection with
such issuance over (ii) the underwriting discounts and commissions and other
fees and expenses incurred by the Borrower or any of its Subsidiaries in
connection with such issuance.
 
 
15

--------------------------------------------------------------------------------

 


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of (x) in the case of Revolving Loans Exhibit C-1, or (y) in the case of Term
Loans, Exhibit C-2, as applicable.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Offer” has the meaning specified in the Acquisition Agreement as in effect on
October 27, 2016.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means, with respect to Committed Loans (or Committed Loans
of the applicable Class) on any date, the aggregate outstanding principal amount
thereof after giving effect to
 
 
16

--------------------------------------------------------------------------------

 
 
any borrowings and prepayments or repayments of such Committed Loans (or such
Committed Loans of such Class) occurring on such date.


“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, in accordance
with banking industry rules on interbank compensation.


“Participant” has the meaning specified in Section 10.06(d).


“Participant Register” has the meaning specified in Section 10.06(d).


“PATRIOT Act” has the meaning specified in Section 10.18.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 6.02.


“Prepayment Asset Sale” means any Disposition (including any Disposition
resulting from a casualty event or condemnation proceeding) of any assets
outside the ordinary course of business on or after the Effective Date by the
Borrower or any of its Subsidiaries, except for Dispositions (a) to the Borrower
or any Subsidiary, (b) the Net Cash Proceeds of which do not exceed $400,000,000
in the aggregate, (c) of cash or cash equivalents, (d) of accounts receivable in
connection with a compromise, settlement or collection thereof, (e) of obsolete,
used or surplus equipment or (f) of assets in the Borrower’s general investment
portfolio or of investments made in venture funds in the ordinary course of
business.


“Public Lender” has the meaning specified in Section 6.02.


“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.
 
 
17

--------------------------------------------------------------------------------

 


“Register” has the meaning specified in Section 10.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Replacement Financing Engagement Letter” means that certain letter agreement,
dated as of February 19, 2018, between the Borrower and Goldman Sachs in respect
of permanent financing to replace or refinance the Loans and the Commitments.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Committed Loans, a Committed Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
and solely for purposes of the delivery of certificates pursuant to
Section 4.01(a)(iii), the secretary or any assistant secretary of the Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.


“Revolving Availability Period” means the period from and including the Closing
Date to the earliest of (a) the Maturity Date, (b) the date of termination of
the Aggregate Revolving Commitments pursuant to Section 2.05 or Section 2.06 and
(c) the date of termination of the commitment of each Revolving Lender to make
Revolving Loans pursuant to Section 8.02.


“Revolving Commitment” means, as to each Revolving Lender, its obligation
to make Revolving Loans to the Borrower pursuant to Section 2.01(a), in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Revolving Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Revolving Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time or, if the Revolving Commitments have been terminated,
the outstanding Revolving Loans at such time.


“Revolving Loan” has the meaning set forth in Section 2.01(a).

 
18

--------------------------------------------------------------------------------

 


“S&P” means Standard &  Poor’s Financial Services LLC, a subsidiary of S&P
Global Inc. and any successor thereto.


“Same Day Funds” means immediately available funds.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Act” has the meaning assigned to such term in Section 4.02(d).


“Solvent” means that, as of the date of determination, (a) the fair value of the
assets of the Borrower and its Subsidiaries, on a consolidated basis, exceeds,
on a consolidated basis, their debts and liabilities, subordinated, contingent
or otherwise; (b) the present fair saleable value of the property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.  For the
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.


“Specified Representations” means the representations and warranties of the
Borrower set forth in Sections 5.01, 5.02 (but with respect to the
representation in clause (b)(i) thereof pertaining to non-contravention of
Contractual Obligations, (x) solely with respect to Contractual Obligations of
the Borrower and its Subsidiaries (after giving effect to the Acquisition) with
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold Amount
and (y) without giving effect to the Material Adverse Effect qualifier therein),
5.04, 5.05(a), 5.09, 5.11, 5.12 and 5.13.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the
 
 
19

--------------------------------------------------------------------------------

 
 
foregoing), whether or not any such transaction is governed by or subject to any
master agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Target” has the meaning specified in the definition of Acquisition.


“Target Material Adverse Effect” means any fact, change, event, development,
occurrence or effect (each, an “Effect”) that (i) materially adversely affects
the business, assets, results of operations or financial condition of the Target
and its Subsidiaries (as defined in the Acquisition Agreement as in effect on
October 27, 2016), taken as a whole, or (ii) prevents or materially impairs the
ability of the Target to consummate the Transactions (as defined in the
Acquisition Agreement as in effect on October 27, 2016); provided that, subject
to the next occurring proviso in this definition, no Effect relating to or
arising from any of the following shall be taken into account in determining
whether there has been, or would reasonably be expected to be, a Target Material
Adverse Effect pursuant to subsection (i) of this definition: (A) general
economic conditions (or changes in such conditions) in the United States, The
Netherlands or any other country or region in the world in which the Target or
its Subsidiaries conduct business, or conditions in the global economy
generally, (B) changes in any financial, debt, credit, capital, banking or
securities markets or conditions, (C) changes in interest, currency or exchange
rates or the price of any commodity, security or market index, (D) changes after
the date of the Acquisition Agreement in applicable Law (as defined in the
Acquisition Agreement as in effect on October 27, 2016) (or the interpretation
thereof) or changes after the date of the Acquisition Agreement in GAAP (as
defined in the Acquisition Agreement as in effect on October 27, 2016) or other
applicable accounting standards (or the interpretation thereof), (E) changes in
the Target’s and its Subsidiaries’ industries in general, (F) any change in the
market price, trading volume or ratings of any securities or indebtedness of the
Target or any of its Subsidiaries, any change or prospective change of the
ratings or the ratings outlook for the Target or any of its Subsidiaries by any
applicable rating agency and the consequences of such ratings or outlook
decrease, or the change in, or failure of the Target to meet, or the publication
of any report regarding, any internal or public projections, forecasts,
guidance, budgets, predictions or estimates of or relating to the Target or any
of its Subsidiaries (it being understood that the underlying facts and
circumstances giving rise to such change or failure may, if they are not
otherwise excluded from the definition of Target Material Adverse Effect, be
deemed to constitute and may be taken into account in determining whether a
Target Material Adverse Effect has occurred or will occur), (G) the occurrence,
 
 
20

--------------------------------------------------------------------------------

 
 
escalation, outbreak or worsening of any hostilities, war, police action, acts
of terrorism, sabotage or military conflicts, whether or not pursuant to the
declaration of an emergency or war, (H) the execution and delivery of the
Acquisition Agreement or the announcement or pendency of the Transactions
(including by reason of the identity of Buyer (as defined in the Acquisition
Agreement as in effect on October 27, 2016)), including the impact thereof on
the relationships, contractual or otherwise, of the Target and its Subsidiaries
with employees, customers, suppliers or partners (except that this clause (H)
shall not apply with respect to the representations or warranties in Section
3.04 of the Acquisition Agreement (as in effect on October 27, 2016), except
with respect to any violation of, or right arising under, Disclosed Contracts
(as defined in the Acquisition Agreement as in effect on October 27, 2016) (to
which this clause (H) shall apply)), (I) the existence, occurrence or
continuation of any force majeure events, including any earthquakes, floods,
hurricanes, tropical storms, fires or other natural or manmade disasters, any
epidemic, pandemic or other similar outbreak (including any non-human epidemic,
pandemic or other similar outbreak) or any other national, international or
regional calamity, (J) any Action (as defined in the Acquisition Agreement as in
effect on October 27, 2016) brought or threatened by shareholders of the Target
(whether on behalf of the Target or otherwise) asserting allegations of breach
of fiduciary duty relating to the Acquisition Agreement or violations of
securities Laws in connection with the Company Disclosure Documents (as defined
in the Acquisition Agreement as in effect on October 27, 2016), (K) any Action
brought or that could be brought by any Third Party (as defined in the
Acquisition Agreement as in effect on October 27, 2016) (1) challenging the
Transactions or (2) asserting claims arising from, or that could arise from, the
Transactions, in the case of each of sub-clauses (1) and (2) to the extent such
Action arises out of a Disclosed Contract and (L) any action expressly required
to be taken pursuant to the Acquisition Agreement, any action not taken because
it was prohibited under this Agreement (but only in the event that the Target
requested in writing Buyer’s waiver or consent to take such action and Buyer
failed to provide waiver or consent), or any action taken at the express written
direction of Buyer; provided, further, that with respect to subclauses (A), (B),
(C), (D), (E), (G) and (I), if such Effect disproportionately affects the Target
and its Subsidiaries, taken as a whole, compared to other similarly situated
companies, then, to the extent not otherwise excluded from the definition of
Target Material Adverse Effect, only such incremental disproportionate impact or
impacts shall be taken into account in determining whether there has been, or
would reasonably be expected to be, a Target Material Adverse Effect.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(b) on the Closing Date, in an
aggregate principal amount not to exceed the Dollar amount set forth opposite
such Term Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time in accordance with this Agreement.


“Term Lender” means at any time, any Lender that has a Term Commitment at such
time or, if the Term Commitments have been terminated, the outstanding Term
Loans at such time.


“Term Loan” has the meaning set forth in Section 2.01(b).


“Threshold Amount” means $400,000,000.


“Ticking Fee” has the meaning specified in Section 2.09(a).
 
 
21

--------------------------------------------------------------------------------

 


“Ticking Fee Payment Date” has the meaning specified in Section 2.09(a).


“Total Credit Exposure” means, as to any Lender at any time, the sum of unused
Commitments and Credit Exposure of such Lender at such time.


“Total Outstandings” means. with respect to any Class of Loans, the aggregate
Outstanding Amount of all Loans of such Class.


“Transactions” means (i) the purchase of shares of common stock of the Target by
Buyer in the Offer on the Closing Date and (ii) as promptly as practical
following the closing of the Subsequent Offering Period (as defined in the
Acquisition Agreement as in effect on October 27, 2016), the implementation of
the Post-Offer Reorganization (as defined in the Acquisition Agreement as in
effect on October 27, 2016), with the result that the Target will be a direct or
indirect wholly-owned subsidiary of the Borrower, which transactions shall be
financed, in part, from a combination of the following: (w) existing liquidity
sources, including available cash of the Borrower, (x) the issuance by the
Borrower of senior unsecured notes pursuant to one or more registered public
offerings or Rule 144A or other private placements in connection with the
Acquisition, (y) the Borrowings under the Existing Term Loan Credit Agreement
and (z) the Borrowings of Loans hereunder.


“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.


“Undrawn Commitment Fee” has the meaning specified in Section 2.09(b).


“Undrawn Commitment Fee Payment Date” has the meaning specified in
Section 2.09(b).


“United States” and “U.S.” mean the United States of America.


“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02            Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:


(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or
 
 
22

--------------------------------------------------------------------------------

 
 
modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03            Accounting Terms.  (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.  For purposes of determining compliance with or availability of
any basket contained in this Agreement, Consolidated Total Assets shall be
calculated with respect to such period on a pro forma basis after giving effect
to any acquisition or disposition outside the ordinary course of business.


(b)            Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (A) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (B) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in
GAAP.   Without limiting the foregoing, leases shall continue to be classified
and accounted for on a basis consistent with that reflected in the Audited
Financial Statements for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.
 

 
23

--------------------------------------------------------------------------------

 


(c)            Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


1.04            Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).


1.05            Times of Day.  Unless otherwise specified, all references herein
to times of day shall be references to Pacific time (daylight or standard, as
applicable).


ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01            Committed Loans.


(a)            Subject to the terms and conditions set forth herein, each
Revolving Lender  severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower in Dollars from time to time on any Business Day during
the Revolving Availability Period in an aggregate principal amount (x) in
accordance with its Applicable Percentage and (y) not to exceed at any time
outstanding the amount of such Revolving Lender’s Revolving Commitment;
provided, however, that after giving effect to any Committed Borrowing of
Revolving Loans, (i) the Total Outstandings in respect of Revolving Loans shall
not exceed the Aggregate Revolving Commitments and (ii) the Credit Exposure of
any Lender in respect of Revolving Loans shall not exceed such Lender’s
Revolving Commitment.  Within the limits of each Revolving Lender’s Revolving
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(a), voluntarily prepay under Section 2.05,
and reborrow under this Section 2.01. Revolving Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.


(b)            Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a single term loan (each such loan, a “Term
Loan”) to the Borrower in Dollars in a single drawing, on the Closing Date, in
an aggregate amount (i) in accordance with its Applicable Percentage and (ii)
not to exceed the amount of such Term Lender’s Term Commitment.  Amounts
borrowed in respect of Term Loans under this Section 2.01(b) and paid or prepaid
may not be reborrowed.  The Term Commitment of each Term Lender to lend to the
Borrower shall automatically expire on the earlier to occur of (i) the Closing
Date (but only after giving effect to the Term Loans made pursuant to this
Section 2.01(b) on such date) and (ii) the Commitment Termination Date in
respect of the Term Commitments. Term Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.


2.02            Borrowings, Conversions and Continuations of Committed Loans.


(a)            Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the
 
 
24

--------------------------------------------------------------------------------

 
 
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Committed Loan Notice.  Each such Committed Loan Notice must be received by
the Administrative Agent not later than (i) 10:00 a.m. three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Committed Loans (or, solely with respect to any Committed Borrowing to be
made on the Closing Date, not later than 3:30 p.m. one Business Day prior to the
requested date of such Borrowing) and (ii) 7:00 a.m. on the requested date of
any Borrowing of Base Rate Committed Loans; provided, however, that if the
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. four Business Days prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans, whereupon the Administrative Agent shall give prompt notice to the
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them.  Not later than 10:00 a.m., three Business Days
before the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders.  Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Committed
Borrowing of or conversion to Base Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Each
Committed Loan Notice shall specify (i) in the case of a request for a Committed
Borrowing, the Class of Committed Loans to be borrowed under such Committed
Borrowing, (ii) whether the Borrower is requesting a Committed Borrowing, a
conversion of Committed Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (iii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Committed Loans to be borrowed, converted or continued,
(v) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted and (vi) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans.  Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans.  If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.


(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the applicable Class of the amount of
its Applicable Percentage of the applicable Committed Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the applicable Class of the
details of any automatic conversion to Base Rate Loans or continuation, in each
case as described in the preceding subsection.  In the case of a Committed
Borrowing, each Lender shall make the amount of its Committed Loan available to
the Administrative Agent in Same Day Funds at the Administrative Agent’s Office
not later than 9:00 a.m., in each case, on the Business Day specified in the
applicable Committed Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (in the case of any Committed Borrowing to
be made on the Closing Date) or Section 4.03(a) or (b), as applicable (in the
case of a Committed Borrowing of
 
 
25

--------------------------------------------------------------------------------

 
 
Revolving Loans to be made after the Closing Date), the Administrative Agent
shall make all funds so received available to the Borrower in like funds as
received by the Administrative Agent either by (i) crediting the account of the
Borrower on the books of the Administrative Agent with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.


(c)            Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Required Lenders.


(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the applicable Class of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of the applicable Class of any
change in the Administrative Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.


(e)            After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than ten Interest
Periods in effect with respect to Committed Loans.


(f)            Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all or any portion of its Loans of any
Class in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.


2.03            [Reserved].


2.04            [Reserved].


2.05            Prepayments and Mandatory Commitment Reduction.  (a) Optional.
The Borrower may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay Committed Loans of either Class in whole or in
part without premium or penalty; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 10:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) on the date of
prepayment of Base Rate Committed Loans; (ii) any prepayment of Eurocurrency
Rate Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Committed Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans.  The Administrative Agent will promptly notify each Lender of the
applicable Class(es) of its receipt of each such notice, and of the amount of
such Lender’s Applicable Percentage of such prepayment.  If such notice is given
by the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurocurrency Rate Loan
 
 
26

--------------------------------------------------------------------------------

 
 
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.


(b)            Mandatory. (i) If the Administrative Agent notifies the Borrower
at any time that the Total Outstandings in respect of Revolving Loans at such
time exceed the Aggregate Revolving Commitments then in effect, then, within two
Business Days after receipt of such notice, the Borrower shall prepay Revolving
Loans in an aggregate principal amount at least equal to such excess.


(ii)          In the event that the Borrower or any of its Subsidiaries receives
any Net Cash Proceeds (including into escrow) of any incurrence, issuance,
offering or placement of Indebtedness for borrowed money (other than Excluded
Debt) or any issuance of equity securities or equity-linked securities (other
than Excluded Equity), in each case on or after the Effective Date, then 100% of
such Net Cash Proceeds shall be applied, not later than three Business Days
following the receipt by the Borrower or any such Subsidiary of such Net Cash
Proceeds, to prepay the Loans and permanently reduce the Commitments as set
forth in Section 2.05(c).


(iii)         In the event that the Borrower or any of its Subsidiaries receives
any Net Cash Proceeds (including cash equivalents) of any Prepayment Asset Sale
(other than any such Net Cash Proceeds that are reinvested in the business
within six months (or nine months, to the extent committed to be reinvested
within six months) following receipt), then 100% of such Net Cash Proceeds shall
be applied, not later than three Business Days following the receipt by the
Borrower or any such Subsidiary of such Net Cash Proceeds, to prepay the Loans
and permanently reduce the Commitments as set forth in Section 2.05(c).


(iv)        The Borrower shall promptly (and not later than the third Business
Day following receipt thereof) notify the Administrative Agent of the receipt by
the Borrower or, as applicable, any of its Subsidiaries, of such Net Cash
Proceeds referred to in clauses (ii) and (iii) above and such notice shall be
accompanied by a reasonably detailed calculation of the Net Cash Proceeds.


(c)            Application of Prepayments. Each voluntary and mandatory
prepayment and mandatory Commitment reduction pursuant to this Section 2.05 (i)
in the case of a mandatory prepayment or Commitment reduction required pursuant
to Section 2.05(b)(ii) or Section 2.05(b)(iii), shall (x) if such prepayment or
Commitment reduction event occurs prior to the Closing Date, first, permanently
reduce the Term Commitments by an amount equal to the lesser of (i) the Net Cash
Proceeds of the event triggering such reduction and (ii) the remaining Term Loan
Commitments and second, after the Term Commitments have been reduced to zero,
permanently reduce the Revolving Commitments by the remaining amount, if any, of
such Net Cash Proceeds, and (y) if such prepayment or Commitment reduction event
occurs on or after the Closing Date, first, be applied to prepay the Term Loans
by an amount equal to the lesser of (i) the Net Cash Proceeds of the event
triggering such prepayment and (ii) the remaining amount of the Term Loans
outstanding and second, after the Term Loans have been prepaid in full, (A)
permanently reduce the Revolving Commitments by the remaining amount, if any, of
such Net Cash Proceeds and (B) be simultaneously applied to reduce any
outstanding Revolving Loans by an amount equal to the lesser of the principal
amount of such Revolving Loans and the amount of such reduction of Revolving
Commitments pursuant to this clause (y), (ii) subject to Section 2.15, shall be
applied to the Committed Loans of the Lenders in accordance with their
respective
 
 
27

--------------------------------------------------------------------------------

 
 
Applicable Percentages of the applicable Class of Committed Loans and/or
Commitments, as the case may be, and (iii) shall be accompanied by accrued
interest and fees on the amount prepaid to the date fixed for such prepayment or
reduction, plus, in the case of any Eurocurrency Loans, any amounts due to the
Lenders under Section 3.05. Any prepayment of Term Loans pursuant to this
Section 2.05 shall be applied to reduce the subsequent scheduled repayments of
Committed Term Loans to be made pursuant to Section 2.07 as directed in writing
by the Borrower or, if no such direction has been provided, in direct order of
maturity.


2.06            Termination or Reduction of Commitments.  (a) The Borrower may,
upon notice to the Administrative Agent, terminate the Aggregate Commitments of
either Class or from time to time permanently reduce the Aggregate Commitments
of either Class; provided that (i) any such notice shall be received by the
Administrative Agent not later than 10:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings in respect of Revolving Loans
would exceed the Aggregate Revolving Commitments.  The Administrative Agent will
promptly notify the Lenders of the applicable Class of any such notice of
termination or reduction of the Aggregate Commitments of such Class.  Any
reduction of the Aggregate Commitments of any Class shall be applied to the
Commitment of such Class of each Lender according to its Applicable Percentage. 
All fees in respect of any Class accrued until the effective date of any
termination of the Aggregate Commitments of such Class shall be paid on the
effective date of such termination. In addition, unless previously terminated,
the Commitments of a Class shall automatically terminate on the applicable
Commitment Termination Date for such Class. Upon the occurrence of the
Commitment Termination Date for any Class of Commitments, the Borrower shall
provide the Administrative Agent written notice thereof (which notice shall
specify the reason for the occurrence of such Commitment Termination Date).
Unless terminated earlier, the Revolving Commitments shall be automatically and
permanently reduced to zero on the Maturity Date.


(b)           Notwithstanding anything in Section 2.05 or this Section 2.06 or
anything else herein to the contrary, any prepayment of Loans or reduction of
Commitments, whether voluntary or mandatory, to be made with respect to the
Commitments or Loans of a particular Class of Goldman Sachs and Goldman Sachs
Lending Partners LLC under this Agreement shall be allocated between their
respective Commitments or Loans of such Class, as applicable, as Goldman Sachs
and Goldman Sachs Lending Partners LLC shall elect in their sole discretion.


2.07           Amortization of Term Loans; Repayment of Loans.  (a) The Borrower
shall repay to the Administrative Agent for the ratable account of the Term
Lenders (which repayments shall be adjusted from time to time pursuant to
Section 2.05) (i) on each March 31, June 30, September 30 or December 31
occurring during the term of this Agreement (or if such day is not a Business
Day, the next preceding Business Day) commencing on June 29, 2018, a principal
amount in respect of the Term Loans of such Lenders equal to (x) the outstanding
principal amount of the Term Loans incurred on the Closing Date multiplied by
(y) 2.50% and (ii) on the Maturity Date, the aggregate principal amount of Term
Loans made to the Borrower that remain outstanding on such date.


(b)           The Borrower shall repay to the Administrative Agent for the
ratable account of the Revolving Lenders on the Maturity Date, the aggregate
principal amount of Revolving Loans made to the Borrower outstanding on such
date.


2.08            Interest.   (a) Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate
 
 
28

--------------------------------------------------------------------------------

 
 
per annum equal to the Eurocurrency Rate for such Interest Period plus the
Applicable Rate and (ii) each Base Rate Committed Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.


(b)           (i)            If any amount (including principal of any Loan,
interest, fees or any other amount) payable by the Borrower under any Loan
Document is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(ii)            Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c)            Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09            Fees.


(a)            Ticking Fee.  The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage of
the applicable Class, a ticking fee (the “Ticking Fee”) in Dollars equal to the
Applicable Rate with respect to the Ticking Fee as in effect from time to time
times the actual daily amount of undrawn Aggregate Commitments, subject to
adjustment as provided in Section 2.15, which fee shall accrue during the period
(i) from the Effective Date and (ii) ending on the earlier of the Closing Date
and the date of termination of the Commitments (such earlier date in this clause
(ii), the “Ticking Fee Payment Date”).  The Ticking Fee shall be due and payable
on the Ticking Fee Payment Date.


(b)            Undrawn Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, an undrawn commitment fee (the “Undrawn Commitment
Fee”) in Dollars equal to the Applicable Rate with respect to the Undrawn
Commitment Fee as in effect from time to time times the actual daily amount of
undrawn Aggregate Revolving Commitments, which fee shall accrue during the
period (i) from the Closing Date and (ii) ending on the date of termination of
the Revolving Commitments (such earlier date in this clause (ii), the “Undrawn
Commitment Fee Payment Date”).  The Undrawn Commitment Fee shall be due and
payable on the Undrawn Commitment Fee Payment Date.


(c)            Duration Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage of
the applicable Class, a duration fee in an amount equal to the percentage, as
determined in accordance with the grid below, of the principal amount of the
Loans of such Lender of the applicable Class outstanding at the close of
business, New York City time, on each date set forth in the grid below:


Duration Fee
180 days after
the Closing Date
270 days after
the Closing Date
0.25%
0.50%

 
29

--------------------------------------------------------------------------------

 
 
(d)            Other Fees.  (i) The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter.  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.


(ii)            The Borrower shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


2.10           Computation of Interest and Fees.  All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.


2.11            Evidence of Debt.  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender to the Borrower made through the Administrative Agent,
the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans of the
applicable Class to the Borrower in addition to such accounts or records.  Each
Lender may attach schedules to a Note and endorse thereon the date, Class, Type
(if applicable), amount and maturity of its Loans and payments with respect
thereto.


2.12           Payments Generally; Administrative Agent’s Clawback.  (a)
General.  All payments to be made by the Borrower shall be made free and clear
of and without condition or deduction for any counterclaim, defense, recoupment
or setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 11:00 a.m. on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender of the applicable Class its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 11:00 a.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any
 
 
30

--------------------------------------------------------------------------------

 
 
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.


(b)            (i)          Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
of the applicable Class prior to the proposed date of any Committed Borrowing of
Eurocurrency Rate Loans (or, in the case of any Committed Borrowing of Base Rate
Loans, prior to 11:00 a.m. on the date of such Committed Borrowing) that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Committed Borrowing of Base Rate Loans, that
such Lender has made such share available in accordance with and at the time
required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
to the Administrative Agent, then the applicable Lender and the Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans of the applicable Class.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Committed Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Committed Loan included in such Committed
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)           Payments by Borrower; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders of the applicable Class the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders of the applicable Class severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)            Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Borrower as provided in the foregoing provisions of this Article
II, and such funds are not made available to the
 
 
31

--------------------------------------------------------------------------------

 
 
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article IV are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.


(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder are several and not joint, and no Lender shall be responsible for the
failure of any other Lender to satisfy its obligations hereunder.  The failure
of any Lender to make any Committed Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or to make its payment under Section 10.04(c).


(e)            Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.13            Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:


(i)            if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)          the provisions of this Section 2.13 shall not be construed to
apply to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Committed Loans to any assignee or participant,
other than an assignment to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section 2.13 shall apply).


The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.


2.14            [Reserved].


2.15            Defaulting Lenders.

 
32

--------------------------------------------------------------------------------

 


(a)            Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Required
Lenders” and Section 10.01.


(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are funded and are held
by the Lenders pro rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.


(iii)         Undrawn Commitment Fee.  No Defaulting Lender shall be entitled to
receive or accrue any Undrawn Commitment Fee pursuant to Section 2.12(b) for any
period during which such Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such Undrawn Commitment Fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(b)            Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent
 
 
33

--------------------------------------------------------------------------------

 
 
may determine to be necessary to cause the Committed Loans of each Class to be
held on a pro rata basis by the Lenders of such Class in accordance with their
respective Applicable Percentages of such Class), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01            Taxes.


(a)            Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or the Borrower, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or the
Borrower, then the Administrative Agent or the Borrower shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)          If the Borrower or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any such payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)         If the Borrower or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
such payment, then (A) the Borrower or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all
 
 
34

--------------------------------------------------------------------------------

 
 
required deductions (including deductions applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.


(b)            Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)            Tax Indemnifications.  (i)  The Borrower shall, and does hereby,
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent demonstrable error.  The
Borrower shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(c)(ii) below; provided
that, promptly following the written request of the Borrower after the making of
any such payment to the Administrative Agent, the Administrative Agent shall
assign to the Borrower the rights of the Administrative Agent pursuant to
Section 3.01(c)(ii) below against such Lender with respect to the amount paid by
the Borrower (other than any setoff rights against such Lender).


(ii)          Each Lender shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (y) the Administrative Agent and the
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 10.06(d) relating to the maintenance of
a Participant Register and (z) the Administrative Agent and the Borrower, as
applicable, against any Excluded Taxes attributable to such Lender that are
payable or paid by the Administrative Agent or the Borrower in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent or the
Borrower, as applicable, shall be conclusive absent demonstrable error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due to the Administrative Agent under this
clause (ii).


(d)            Evidence of Payments.  As soon as practicable after any payment
of Taxes by the Borrower to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such
 
 
35

--------------------------------------------------------------------------------

 
 
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(e)            Status of Lenders; Tax Documentation.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or the taxing authorities of a jurisdiction
pursuant to such applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either (A) set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B)
required by applicable law (other than the Code) or the taxing authorities of
the relevant jurisdiction pursuant to such applicable law to comply with the
requirements for exemption or reduction of withholding tax in that jurisdiction)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,


(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


 (I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or
 
 
36

--------------------------------------------------------------------------------

 
 
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


 (II)          executed copies of IRS Form W-8ECI;


 (III)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or


 (IV)        to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit F-4 on behalf of each such direct and
indirect partner;


(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under
 
 
37

--------------------------------------------------------------------------------

 
 
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall the Administrative Agent have any obligation to file for
or otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any Recipient determines, in its reasonable discretion, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all reasonable, documented out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Recipient, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to the Borrower or any other Person.


(g)            Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to perform any of its
obligations hereunder or make, maintain or fund or charge interest with respect
to any Credit Extension or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans or to convert Base Rate Committed Loans to Eurocurrency Rate Loans, shall
be suspended and (ii) if such notice asserts the illegality of such Lender
making or maintaining Base Rate Loans the interest rate on which is determined
by reference to the Eurocurrency Rate component of the Base Rate, the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
 
 
38

--------------------------------------------------------------------------------

 
 
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurocurrency Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurocurrency Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurocurrency Rate Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurocurrency
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurocurrency Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal  for such Lender to
determine or charge interest rates based upon the Eurocurrency Rate.  Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted.


3.03            Inability to Determine Rates.  If in connection with any request
for a Eurocurrency Rate Loan or a conversion to or continuation thereof,  (a)
(i) the Administrative Agent determines that deposits are not being offered to
banks in the applicable offshore interbank market for Dollars for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders determine that for any reason the Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to make
or maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate Loans
or Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Committed Borrowing of Base Rate Loans in the
amount specified therein in the case of a Committed Borrowing unless an
alternative rate has been agreed upon pursuant to the next succeeding paragraph.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this Section, the Administrative Agent, the Borrower
and the Required Lenders may agree upon an alternative interest rate for the
Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a) of the
first sentence of this Section, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material
 
 
39

--------------------------------------------------------------------------------

 
 
restrictions on the authority of such Lender to do any of the foregoing and
provides the Administrative Agent and the Borrower written notice thereof.


3.04            Increased Costs; Reserves on Eurocurrency Rate Loans.


(a)            Increased Costs Generally.  If any Change in Law shall:


(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below);


(ii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurocurrency Rate Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender for such additional costs incurred or reduction suffered.


(b)            Capital Requirements.  If any Lender determines that any Change
in Law affecting such Lender or any Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.


(c)            Certificates for Reimbursement.  A certificate of a Lender
setting forth in reasonable detail the basis and calculation of the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in subsection (a) or (b) of this Section and delivered to
the Borrower shall be conclusive absent demonstrable error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.


(d)            Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section for any
 
 
40

--------------------------------------------------------------------------------

 
 
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).


(e)            Additional Reserve Requirements.  The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 10 days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender.  If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.


3.05           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)            any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);


(b)            any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or


(c)            any assignment of a Eurocurrency Rate Loan on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;


including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for Dollars for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.
 
 
41

--------------------------------------------------------------------------------

 


3.06           Mitigation Obligations; Replacement of Lenders.


(a)            Designation of a Different Lending Office.  Each Lender may make
any Credit Extension to the Borrower through any Lending Office; provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay the Credit Extension in accordance with the terms of this Agreement.  If
any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all reasonable, documented out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment.


(b)            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.06(a), or if any Lender delivers a notice under Section 3.02 the
effect of which would be to suspend such Lender’s obligation to make or continue
Eurocurrency Rate Loans (or convert Base Rate Loans to Eurocurrency Rate Loans),
the Borrower may replace such Lender in accordance with Section 10.13.


3.07           Survival.  All obligations of the Borrower under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.


 
 


42

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
CONDITIONS PRECEDENT


4.01            Conditions to the Effective Date.  This Agreement shall become
effective as of the first date on which each of the following conditions is
satisfied:


(a)            The Administrative Agent’s receipt of the following, each of
which shall be originals, telecopies or electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the Borrower, each dated the Effective Date (or, in the case of
certificates of governmental officials, a recent date before the Effective Date)
and each in form and substance satisfactory to the Administrative Agent and each
of the Lenders:


(i)            executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;


(ii)          Notes executed by the Borrower in favor of each Lender requesting
Notes;


(iii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
the Borrower is a party;


(iv)        such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed and
is validly existing, in good standing and qualified to engage in business in
Delaware and California;


(v)          a favorable opinion of Cravath, Swaine & Moore LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to the
matters concerning the Borrower and the Loan Documents as the Administrative
Agent or the Required Lenders may reasonably request; and


(vi)        a certificate of a Responsible Officer of the Borrower certifying
(A) that the representations and warranties of the Borrower contained in Article
V (excluding, however, Sections 5.12 and 5.13) and contained in each other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or, with respect to any representation or warranty qualified by
reference to materiality or Material Adverse Effect, in all respects) on and as
of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (B) if any Debt Ratings are then in
effect, the current Debt Ratings, and (C) that no Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.


(b)            Any fees required to be paid on or before the Effective Date,
including pursuant to the Fee Letter, shall have been paid.

 
43

--------------------------------------------------------------------------------

 


(c)            At least three Business Days prior to the Effective Date, the
Borrower shall have provided to the Administrative Agent and the Lenders all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, that has been requested in
writing not less than ten Business Days prior to the Effective Date.


(d)            Unless waived by the Administrative Agent, the Borrower shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three Business Days prior to the Effective Date (or
such later date as agreed by the Borrower), plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


4.02            Conditions to the Closing Date and the Initial Credit
Extensions.  The obligation of each Lender to make a Loan or Loans of either
Class on the Closing Date is subject to the following conditions precedent:


(a)            The Effective Date shall have occurred.


(b)            The Buyer shall have paid (or, substantially contemporaneously
with the initial Borrowing hereunder, shall pay) for all shares of the Target
initially validly tendered in the Offer pursuant to the Acquisition Agreement
without giving effect to any modifications, consents, amendments or waivers
thereto or thereunder that in each case are materially adverse to the interests
of the Lenders or the Arrangers, unless the Arrangers shall have provided their
written consent thereto (it being understood that any reduction in the “Offer
Consideration” (as defined in the Acquisition Agreement as in effect on October
27, 2016) of less than 5% will be deemed not to be materially adverse to the
Lenders and the Arrangers.  Any modifications, consents, amendments or waivers
to the Acquisition Agreement that (i) modifies the definition of “Minimum
Condition” (as defined in the Acquisition Agreement as in effect on October 27,
2016 and which, for the avoidance of doubt, will include any elections that the
Buyer may make with respect to the Minimum Condition as set forth in the
Acquisition Agreement as in effect on October 27, 2016) such that the percentage
referenced therein is less than 70%, (ii) increases the Offer Consideration
(provided that (x) an increase in the Offer Consideration (as defined in the
Acquisition Agreement as in effect on October 27, 2016) from $110.00 per Share
(as defined in the Acquisition Agreement as in effect on October 27, 2016), in
cash, without interest, to not more than $127.50 per Share (as defined in the
Acquisition Agreement as in effect on the date hereof), in cash, without
interest and (y) any modification of the term “Offer Consideration” under the
Acquisition Agreement as set forth in the foregoing clause (x), shall, in each
case, be deemed not to be materially adverse to the Lenders or the Arrangers) or
(iii) makes any modification to Sections 2.04(a)(v) or 2.05(a) of the
Acquisition Agreement (pertaining to the Buyer’s representation on the Target’s
board of directors) that would result in less than a majority of the directors
on the board of directors (bestuur) of the Target as of the Closing Date being
directors designated by the Borrower or any of its Subsidiaries (determined
immediately prior to the Closing Date), shall, in each case, be deemed to be
materially adverse to the Lenders and the Arrangers.


(c)            Since the date of the Acquisition Agreement, there shall not have
occurred any Effect that would have or reasonably be expected to have,
individually or in the aggregate, a
 
 
44

--------------------------------------------------------------------------------

 
 
Target Material Adverse Effect; provided that clause (ii) of the definition of
Target Material Adverse Effect shall be excluded from such definition for the
purposes of determining the satisfaction of this paragraph (c).


(d)            The Administrative Agent shall have received (i) audited
financial statements of the Borrower for each of its three most recent fiscal
years ended at least 60 days prior to the Closing Date; (ii) unaudited financial
statements of the Borrower for any quarterly interim period or periods (other
than the fourth fiscal quarter) ended after the date of its most recent audited
financial statements (and corresponding periods of any prior year) and more than
40 days prior to the Closing Date (with respect to which independent auditors
shall have performed a SAS 100 review); (iii) audited financial statements of
the Acquired Business for each of its three most recent fiscal years ended at
least 60 days prior to the Closing Date (other than the fiscal year ended
December 31, 2017) and unaudited financial statements of the Acquired Business
for any quarterly interim period or periods (other than the fourth fiscal
quarter) ended after the date of its most recent audited financial statements
(and corresponding periods of any prior year) and more than 40 days prior to the
Closing Date (other than the fiscal quarter ended March 31, 2018) (with respect
to which independent auditors shall have performed a SAS 100 review) as required
by Rule 3-05 of Regulation S-X under the Securities Act of 1933, as amended (the
“Securities Act”) regardless of when the Borrower is required to file such
financial statements with the Securities and Exchange Commission, and in each of
the foregoing clauses (i) through (iii), meeting the requirements of Regulation
S-X under the Securities Act.  The Administrative Agent and the Lenders hereby
acknowledge that the Borrower’s and the Acquired Business’s public filing with
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended, of any required financial statements will satisfy the
requirements of this paragraph (d).


(e)            Any fees required to be paid by the Borrower to the Arrangers,
the Administrative Agent or the Lenders on or before the Closing Date, including
pursuant to the Fee Letter, shall have been paid.


(f)            Unless waived by the Administrative Agent, the Borrower shall
have paid all fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced at least three Business Days prior to the Closing Date (or such
later date as agreed by the Borrower), plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


(g)            The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.


(h)            The Administrative Agent shall have received a solvency
certificate from the chief financial officer of the Borrower in the form
attached hereto as Exhibit B.


(i)             At least three Business Days prior to the Closing Date, the
Borrower shall have provided to the Administrative Agent and the Lenders all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, that has been requested in
writing not less than ten Business Days prior to the Closing Date.

 
45

--------------------------------------------------------------------------------

 


(j)             At the time of and upon giving effect to the borrowing and
application of the Loans on the Closing Date, (i) each Acquisition
Representation shall be true and correct (but only to the extent that the
Borrower or its applicable affiliates have the right not to consummate the
Acquisition, or to terminate their respective obligations (or otherwise do not
have an obligation to close), under the Acquisition Agreement as a result of a
failure of such Acquisition Representation to be true and correct), (ii) the
Specified Representations shall be true and correct in all material respects
(or, with respect to any representation or warranty qualified by reference to
materiality or Material Adverse Effect, in all respects) and (iii) there shall
not exist any Default or Event of Default under paragraph (a), (e)(i)(A) or (f)
of Section 8.01.


(k)            All amounts due or outstanding in respect of the following
facilities of the Acquired Business shall have been (or substantially
simultaneously with the funding of the Loans on the Closing Date shall be) paid
in full, all commitments (if any) in respect thereof terminated and all
guarantees (if any) thereof and security (if any) therefor discharged and
released:  (a) that certain senior secured revolving credit agreement, dated as
of December 7, 2015, among NXP B.V. and NXP Funding LLC, as borrowers, the
several lenders from time to time parties thereto, and Morgan Stanley Senior
Funding Inc., as administrative agent, (b) that certain senior secured term
credit agreement, dated as of March 4, 2011, among NXP B.V. and NXP Funding LLC,
as borrowers, the several lenders from time to time parties thereto, and
Barclays Bank PLC, as administrative agent, and (c) that certain senior secured
term credit agreement, dated as of December 7, 2015, among NXP B.V. and NXP
Funding LLC, as borrowers, the several lenders from time to time parties
thereto, and Credit Suisse AG, as administrative agent.


(l)             The Administrative Agent shall have received a certificate dated
the Closing Date from a Responsible Officer of the Borrower confirming the
satisfaction of the conditions precedent described in paragraphs (b), (c), (j)
and (k) of this Section 4.02.


(m)          The Administrative Agent shall have received a favorable opinion of
Cravath, Swaine & Moore LLP, counsel to the Borrower, addressed to the
Administrative Agent and each Lender, as to the registration status of the
Borrower under the Investment Company Act of 1940, in form and substance
reasonably satisfactory to the Administrative Agent.


Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in Sections 4.01 and 4.02, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date or Closing Date, as applicable, specifying its objection thereto.


4.03            Conditions to Revolving Credit Extensions.  The obligation of
each Revolving Lender to honor any Request for Credit Extension in respect of
Revolving Commitments after the Closing Date (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:


(a)            solely in the case of any Credit Extension made on or before the
date that is 90 days after the Closing Date and the proceeds of which will be
used to fund the Acquisition or to pay fees and expenses related to the
Transactions:

 
46

--------------------------------------------------------------------------------

 


(i)            (A) the Specified Representations shall be true and correct in
all material respects (or, with respect to any representation or warranty
qualified by reference to materiality or Material Adverse Effect, in all
respects) on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.03(a)(i), the representations and warranties
contained in subsection (a) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsection (a) of Section 6.01 and (B)
there shall not exist any Default or Event of Default under paragraph (a),
(e)(i)(A) or (f) of Section 8.01; and


(ii)            the Administrative Agent shall have received a Request for
Credit Extension in accordance with the requirements hereof; or


(b)            in the case of any Credit Extension other than pursuant to
Section 4.03(a):


(i)            the representations and warranties of the Borrower contained in
Article V (excluding, however, Section 5.05(c) and Section 5.06 with respect to
any making of the representations and warranties pursuant to this Section
4.03(b)(i) and contained in each other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to any
representation or warranty qualified by reference to materiality or Material
Adverse Effect, in all respects) on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.03(b)(i), the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01;


(ii)            no Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof; and


(iii)          the Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.


Each Request for Credit Extension in respect of Revolving Loans made after the
Closing Date (other than a Committed Loan Notice requesting only a conversion of
Committed Loans to the other Type or a continuation of Eurocurrency Rate Loans)
submitted by the Borrower shall be deemed to be a representation and warranty
that (x) in the case of a Request for Credit Extension made pursuant to
Section 4.03(a), the conditions specified in Sections 4.03(a)(i) and (ii) have
been satisfied and (y) in the case of a Request for Credit Extension made
pursuant to Section 4.03(b), the conditions specified in Section 4.03(b)(i) and
Section 4.03(b)(ii) have been satisfied, in each case on and as of the date of
the applicable Credit Extension.


4.04            Availability. During the period from and including the Effective
Date to and including the Closing Date, and notwithstanding (i) that any
representation made on the Effective Date was incorrect, (ii) any failure by the
Borrower to comply with the affirmative covenants, negative covenants and
financial covenants or the existence of any Event of Default (subject to the
second proviso in this Section 4.04), (iii) any provision to the contrary
herein, in any other Loan Document or otherwise or (iv)
 
 
47

--------------------------------------------------------------------------------

 
 
that any condition to the occurrence of the Effective Date may subsequently be
determined not to have been satisfied, neither the Administrative Agent nor any
Lender shall be entitled to (1) cancel any of its commitments under this
Agreement, (2) rescind, terminate or cancel this Agreement or any other Loan
Document or exercise any right or remedy or make or enforce any claim under the
Loan Documents, related promissory notes, the Engagement Letter, the Fee Letter
or otherwise it may have to the extent to do so would prevent, limit or delay
the making of its Loans thereunder, (3) refuse to participate in making its Loan
when required to do so under this Agreement or (4) exercise any right of set-off
or counterclaim in respect of its Loans thereunder to the extent to do so would
prevent, limit or delay the making of its such Loan; provided that, in each
case, the applicable conditions precedent to the making of such Loans set forth
in Section 4.02 have been satisfied; provided further, that with respect to
clauses (1) through (4) above, the foregoing shall not apply if an Event of
Default under paragraphs (a) or (f) of Article VIII has occurred and is
continuing.  For the avoidance of doubt, (a) the rights and remedies of the
Lenders and the Administrative Agent shall not be limited in the event that any
such condition to the closing set forth in Section 4.02 is not satisfied on the
Closing Date and (b) from the Closing Date and after giving effect to the
funding on such date, all of the rights, remedies and entitlements of the
Administrative Agent and the Lenders shall be available notwithstanding that
such rights were not available prior to such time as a result of the foregoing.


ARTICLE V.
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
(x) with respect to all representations and warranties in this Article V other
than those included in Sections 5.12 and 5.13, on the Effective Date, (y) with
respect to all representations and warranties in this Article V, on the Closing
Date and (z) with respect to all representation and warranties in this Article V
(other than, with respect to a Borrowing made pursuant to Section 4.03(b),
pursuant to Section 5.05(c) and Section 5.06), on the date of each Credit
Extension in respect of Revolving Commitments after the Closing Date (except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be made as of such earlier date, and
except that the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b), respectively, of Section 6.01),
as follows:


5.01            Existence, Qualification and Power.  The Borrower (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents (if any) to which it is a party, and (c) is duly qualified and,
as applicable, is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to result in a Material Adverse Effect.


5.02            Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of the Borrower’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
 
 
48

--------------------------------------------------------------------------------

 
 
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (c) violate any Law, except in any case for clauses (b) and (c)
where such violations would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.


5.03           Governmental Authorization; Other Consents.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document other than
approvals, consents, exemptions, authorizations, actions and notices the absence
of which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.


5.04           Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.


5.05           Financial Statements; No Material Adverse Effect.
 
(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein.


(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at June 26, 2016, and the related unaudited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date, (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.


(c)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had, or could reasonably be expected to have, a Material Adverse Effect.


5.06            Litigation.  Except with respect to any matters disclosed by the
Borrower or any Subsidiary of the Borrower in any filing made under the
Securities Exchange Act that is available to the Lenders before the Closing
Date, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) either individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect.


5.07            Taxes.  The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed
and have paid all Federal, state and other material taxes,
 
 
49

--------------------------------------------------------------------------------

 
 
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except (a) those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.


5.08            ERISA Compliance.


(a)            Except for incidences which, individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect, (i)
each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, (ii) each Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS and (iii) to the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.


(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or  lawsuits, or action by any Governmental
Authority, with respect to any Plan that  could reasonably be expected to have a
Material Adverse Effect.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


(c)            Except for incidences which, individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect, (i) no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; or (iii) neither the Borrower nor any ERISA Affiliate
has engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.


5.09            Margin Regulations; Investment Company Act.


(a)            The Borrower is not engaged, nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.


(b)           The Borrower is not required to be registered as an “investment
company” under the Investment Company Act of 1940.


5.10            Compliance with Laws.  The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
 
50

--------------------------------------------------------------------------------

 


5.11            OFAC; Anti-Corruption Laws.


(a)            Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee or agent thereof, is
an individual or entity that is or is owned or controlled by any individual or
entity that is (i) currently the subject or target of any Sanctions, (ii)
included on OFAC’s List of Specially Designated Nationals or (iii) located,
organized or resident in a Designated Jurisdiction.


(b)            (i) Neither the Borrower nor any of its Subsidiaries has
committed any breach of the United States Foreign Corrupt Practices Act of 1977,
the UK Bribery Act 2010, or any other similar anti-corruption legislation in
other jurisdictions, or of any applicable Sanctions, the effect of which is or
could reasonably be expected to be material to the Borrower and its
Subsidiaries, and (ii) the Borrower and its Subsidiaries have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.  The Borrower and each of its Subsidiaries is in compliance, in
all material respects, with the PATRIOT Act and all other applicable anti-money
laundering laws.


5.12            Solvency.  On the Closing Date and immediately after giving
effect to the Transactions to occur on the Closing Date, the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent.


5.13            Use of Proceeds.  All proceeds of the Loans will be used by the
Borrower only in accordance with the provisions of Sections 6.08 and 7.05.


5.14            Disclosure.  (a) All written or formally presented information
(other than projections and other forward-looking materials and information of a
general economic or industry specific nature) provided directly or indirectly by
the Acquired Business or the Borrower to the Administrative Agent or the Lenders
in connection with the Transactions is when furnished, when taken as a whole,
complete and correct in all material respects and does not contain when
furnished, when taken as a whole, any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not materially misleading in light of the circumstances under which such
statements are made (in each case after giving effect to all supplements and
updates provided thereto); and (b) the projections and other forward-looking
information that have been made available to the Administrative Agent or the
Lenders by or on behalf of the Acquired Business or the Borrower in connection
with the Transactions have been prepared in good faith based upon assumptions
that are believed by the preparer thereof to be reasonable at the time such
financial projections are furnished to the Administrative Agent or the Lenders,
it being understood and agreed that projections and other forward-looking
information are as to future events and are not to be viewed as facts, are
subject to significant uncertainties and contingencies, many of which are out of
the Acquired Business’s or the Borrower’s control, that no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered by such projections may differ
significantly from the projected results and such differences may be material.


ARTICLE VI.
AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03, and 6.05(a)) cause each Subsidiary to:


6.01            Financial Statements.  Deliver to the Administrative Agent:

 
51

--------------------------------------------------------------------------------

 
 
(a)            as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower or at such earlier time as the SEC may
require the Borrower to deliver its Form 10-K (commencing with the fiscal year
ending closest to September 30, 2016), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except as otherwise expressly
noted therein, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such financial
statement audit; and


(b)            as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of the Borrower or at such
earlier time as the SEC may require the Borrower to deliver its Form 10-Q
(commencing with the fiscal quarter ending closest to March 31, 2017), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Borrower’s fiscal year then ended,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02            Certificates; Other Information.  Deliver to the Administrative
Agent:


(a)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower (which delivery may, unless the Administrative Agent,
or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);


(b)            promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and


(c)            promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 
52

--------------------------------------------------------------------------------

 


Documents required to be delivered pursuant to Section 6.01(a) or (b) or
paragraph (b) of this Section shall be deemed to have been delivered on the date
(i) on which the Borrower posts such documents, or provides a link thereto on
the Borrower’s website on the Internet at www.qualcomm.com; or (ii) on which
such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of such Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar, or a substantially similar electronic
transmission system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”


6.03            Notices.  Promptly notify the Administrative Agent of the
occurrence of any Default or Event of Default.  Each notice pursuant to this
Section shall (i) be accompanied by a statement of a Responsible Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action the Borrower has taken and proposes to take with respect thereto and
(ii) describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.


6.04            Payment of Taxes.  Pay and discharge as the same shall become
due and payable, all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless (a) the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary or (b) the failure to make payment could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.


6.05            Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.03, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
 
 
53

--------------------------------------------------------------------------------

 


6.06            Compliance with Laws.


(a)            Comply in all material respects with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


(b)            Maintain policies and procedures designed to promote and achieve
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and with applicable Sanctions.


6.07            Books and Records.  Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be.


6.08            Use of Proceeds.  Use the proceeds of the Credit Extensions
solely to (a) fund in part the Acquisition and to pay fees and expenses related
to the Transactions and (b) for working capital, capital expenditures, and other
general corporate purposes not in contravention of any Law or of any Loan
Document; provided that the Borrower will not use the proceeds of the Credit
Extensions to purchase or carry any margin stock (within the meaning of
Regulation U issued by the FRB) or to extend credit to others for the purpose of
purchasing or carrying any margin stock, in each case in violation of the margin
rules.


6.09            Inspection Rights.  At any time after the occurrence and during
the continuance of a Default, permit representatives and independent contractors
of the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower.

 
 
 
 
 
 
54

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:


7.01            Liens.  Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:


(a)            Liens created under any Loan Document;


(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed other than improvements thereto and proceeds thereof,
(ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(a), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any refinancing, refunding, renewal,
replacement or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(a);


(c)            Customary Permitted Liens;


(d)            Liens securing judgments for the payment of money not
constituting an Event of Default under Section 8.01(h);


(e)            Liens securing leases;


(f)             Liens existing on any property prior to the acquisition thereof
by the Borrower or a Subsidiary or existing on property of a Person that becomes
a Subsidiary prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as applicable, (ii) such Lien
shall not apply to any other property of the Borrower or any other Subsidiary
(other than improvements thereto and proceeds thereof) and (iii) such Lien shall
secure only those obligations it secures on the date of acquisition or the date
such Person becomes a Subsidiary, as applicable, and any refinancings,
refundings, renewals, replacements or extensions secured or benefitted thereby
is permitted by Section 7.02(e);


(g)           Liens on cash, cash equivalents or other assets securing
Indebtedness permitted by Section 7.02(c) or Section 7.02(i);


(h)           any restriction or encumbrance with respect to the pledge or
transfer of the Equity Interests in a joint venture;


(i)             Liens on any property of any Subsidiary in favor of the Borrower
or any other Subsidiary;


(j)            Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
security interests and the Indebtedness secured thereby are incurred within 180
days after such acquisition or the completion of such construction, repair,
replacement or improvement, (ii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or
 
 
55

--------------------------------------------------------------------------------

 
 
capital assets and (iii) such security interests shall not apply to any other
property of the Borrower or any Subsidiary, except for accessions to fixed or
capital assets covered by such Lien, property financed by such Indebtedness and
the proceeds and products thereof;


(k)            Liens created under an agreement to sell or dispose of property
pending such disposal;


(l)             Liens not expressly permitted by clauses (a) through (k) above;
provided that the aggregate principal amount of outstanding Indebtedness secured
by such other Liens, when combined (without duplication) with the aggregate
principal amount of Indebtedness of a Subsidiary incurred pursuant to Section
7.02(d), does not, at the time of, and after giving effect to the incurrence of
such Indebtedness, exceed the Maximum Priority Debt Limit, provided that the
Maximum Priority Debt Limit may be exceeded at the time of any refinancing,
refunding, renewal, replacement or extension of any such Indebtedness so long as
the aggregate principal amount of such refinancing, refunding, renewal,
replacement or extension does not exceed the amount then outstanding except by
an amount equal to a premium or other amount paid, and accrued and unpaid
interest, and fees and expenses incurred in connection with the foregoing; and


(m)            Liens on Equity Interests of the Target constituting margin stock
(within the meaning of Regulation U issued by the FRB) to the extent that the
value of margin stock so encumbered exceeds 25% of the value of all other
property and assets of the Borrower or any Subsidiary subject to this Section
7.01.


7.02            Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness of any Subsidiary of the Borrower, except:


(a)            Indebtedness outstanding on the date hereof and listed on
Schedule 7.02 and any refinancings, refundings, renewals, replacements or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal, replacement or
extension except by an amount equal to a premium or other reasonable amount
paid, and fees and expenses incurred, in connection with the foregoing and by an
amount equal to any existing commitments unutilized thereunder;


(b)            Guarantees in respect of (i) Indebtedness otherwise permitted
hereunder of any other Subsidiary, (ii) Indebtedness under the Existing Term
Loan Credit Agreement to the extent such Guarantees are provided to comply with
the proviso in Section 7.02(b) of the Existing Term Loan Credit Agreement (as in
effect on the date hereof) and (iii) Indebtedness under the Existing Revolving
Credit Agreement to the extent such Guarantees are provided to comply with the
proviso in Section 7.02(b) of the Existing Revolving Credit Agreement (as in
effect on the date hereof); provided that at the time any Guarantee is provided
pursuant to the foregoing clauses (b)(ii) and (b)(iii), the Obligations will be
guaranteed on a pari passu basis by the same Subsidiaries guaranteeing
Indebtedness under the Existing Term Loan Credit Agreement or the Existing
Revolving Credit Agreement, as applicable, and such guarantee of the Obligations
shall be made pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders;


(c)            obligations (contingent or otherwise) of any Subsidiary existing
or arising under any Swap Contract, provided that such obligations are (or were)
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such
 
 
56

--------------------------------------------------------------------------------

 
 
Person, or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”;


(d)            other Indebtedness that is either unsecured or secured by Liens
that are otherwise permitted by Section 7.01(l), so long as the aggregate
principal amount of Indebtedness incurred pursuant to this clause (d), when
combined (without duplication) with the aggregate principal amount of
Indebtedness secured by Liens permitted by Section 7.01(l), does not at any time
exceed the Maximum Priority Debt Limit; provided that the Maximum Priority Debt
Limit may be exceeded pursuant to this subsection (i) at any time if such amount
were satisfied at the date of incurrence but the Maximum Priority Debt Limit
later decreased as a result of a decrease in Consolidated Total Assets or (ii)
at the time of any refinancing, refunding, renewal, replacement or extension of
any Indebtedness that was incurred at a time when the Maximum Priority Debt
Limit was satisfied so long as the aggregate principal amount of such
refinancing, refunding, renewal, replacement or extension does not exceed the
amount then outstanding except by an amount equal to a premium or other amount
paid, and accrued and unpaid interest, and fees and expenses incurred in
connection with the foregoing;


(e)            Indebtedness of a Person existing at the time such Person became
a Subsidiary and not created in contemplation thereof, and any refinancing,
refunding, renewal, replacement or extension of the foregoing, so long as the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal, replacement or extension except by an amount equal to a
premium or other amount paid, and accrued and unpaid interest, and fees and
expenses incurred, in connection with the foregoing and by an amount equal to
any existing commitments unutilized thereunder;


(f)             Indebtedness incurred to finance the acquisition, construction,
repair, replacement or improvement of any fixed or capital assets, including
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, repair, replacement or
improvement;


(g)            Indebtedness owing by any Subsidiary of the Borrower to either
(i) the Borrower or (ii) any other Subsidiary of the Borrower;


(h)            Indebtedness in respect of workers’ compensation claims,
self-insurance obligations, performance, indemnity, surety, judgment, appeal,
advance payment, customs, VAT or other tax or other guarantees or other similar
bonds, instruments or obligations and completion guarantees and warranties
provided by any Subsidiary or relating to liabilities, obligations, indemnities
or guarantees incurred in the ordinary course of business or pursuant to any
governmental or regulatory requirements; and


(i)             Indebtedness in respect of the Acquisition Agreement Letter of
Credit, except to the extent drawn and not reimbursed within 5 Business Days of
such drawing.


7.03            Fundamental Changes.  Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) that would, in the aggregate, constitute all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole to or in favor of any Person, except that, so long as no Default exists or
would result therefrom:

 
57

--------------------------------------------------------------------------------

 
 
(a)            (i) the Borrower may merge or otherwise consolidate with any
Person if (A) the Borrower is the surviving Person or (B) the surviving Person
is organized under the laws of the United States, any state thereof or the
District of Columbia and assumes in writing all of the Borrower’s Obligations
pursuant to documentation reasonably satisfactory to the Administrative Agent
and each of the Lenders and provides to the Administrative Agent and the Lenders
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act, with results reasonably
satisfactory to the Administrative Agent and each of the Lenders, and (ii) any
Subsidiary may merge or otherwise consolidate with any Person; and


(b)            any Subsidiary may Dispose of all or substantially all its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary, provided that if either such Person is a wholly-owned Subsidiary the
transferee shall be the Borrower or a wholly-owned Subsidiary.


7.04            Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the last day of any fiscal quarter of the Borrower
to be less than 3.00 to 1.00.


7.05            Sanctions; Anti-Corruption Laws.  Directly or, to the knowledge
of the Borrower,  indirectly:


(a)            use, or make available, the proceeds of any Credit Extension to
fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions; or


(b)            use the proceeds of any Credit Extension for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977 or the UK
Bribery Act 2010.


ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES


8.01            Events of Default.  Any of the following shall constitute an
Event of Default:


(a)            Non-Payment.  The Borrower fails to pay (i) when and as required
to be paid herein, and in the currency required hereunder, any amount of
principal of any Loan, or (ii) within five days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or any other amount payable
hereunder or under any other Loan Document; or


(b)            Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03 or 6.05(a) or
Article VII; or


(c)            Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or


(d)            Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or
 
 
58

--------------------------------------------------------------------------------

 
 
misleading in any material respect (or, in the case of any representation or
warranty qualified by reference to materiality or Material Adverse Effect, in
any respect) when made or deemed made; or


(e)            Cross-Default.  (i) The Borrower or any Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including amounts owing to all creditors under
any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, with the giving of
notice if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or


(f)            Insolvency Proceedings, Etc.   The Borrower or any of its
Material Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or


(g)            Judgments.  There is entered against the Borrower or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), and (i) enforcement proceedings
are commenced by any creditor upon such judgment or order (other than the filing
of a judgment Lien), or (ii) there is a period of 60 consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or


(h)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which, when taken together with all other ERISA Events,
has resulted or could reasonably be expected to result in a Material Adverse
Effect, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
 
 
59

--------------------------------------------------------------------------------

 
 
Multiemployer Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect; or


(i)            Change of Control.  There occurs any Change of Control.


8.02            Remedies Upon Event of Default.  Subject to Section 4.04, if any
Event of Default occurs and is continuing, the Administrative Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:


(a)            declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligations shall be terminated;


(b)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and


(c)            exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.


8.03            Application of Funds.  After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable, any amounts received on account of the Obligations shall,
subject to the provisions of Section 2.15, be applied by the Administrative
Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including  fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
 
60

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
ADMINISTRATIVE AGENT


9.01            Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Goldman Sachs to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and the Borrower shall not have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.


9.02            Rights as a Lender.  The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


9.03            Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:


(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and


(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 
61

--------------------------------------------------------------------------------

 


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04            Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


9.05            Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


9.06            Resignation of Administrative Agent.  (a) The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the written consent of the Borrower (not to be
unreasonably withheld or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor
 
 
62

--------------------------------------------------------------------------------

 
 
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint, with the written consent of the Borrower (not to be
unreasonably withheld or delayed), a successor Administrative Agent meeting the
qualifications set forth above, provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable Law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the written consent of the Borrower (not to be unreasonably withheld or
delayed), appoint a successor.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.


(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section) .  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.


9.07            Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other
 
 
63

--------------------------------------------------------------------------------

 
 
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


9.08            No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


9.09            Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.


ARTICLE X.
MISCELLANEOUS


10.01        Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
 
64

--------------------------------------------------------------------------------

 


(a)            waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;


(b)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;


(c)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;


(d)            reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;


(e)            change Section 2.06, Section 2.07, Section 2.12, Section 2.13 or
Section 8.03, in each case in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;


(f)             change Section 2.05(c) without the written consent of a Majority
in Interest of each Class of Lenders adversely affected by such change; or


(g)           change any provision of this Section or the definition of
“Required Lenders” or “Majority in Interest” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) any amendment or waiver that by
its terms affects the rights or duties of Lenders holding Loan or Commitments of
a particular Class (but not Lenders holding Loans or Commitments of any other
Class) and which is not covered by clauses (a) through (g) above, will require
only the consent of a Majority in Interest of the affected Class of Lenders that
would be required to consent thereto if such Class of Lenders were the only
Class of Lenders, (iii) any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
in a manner different from the Lenders holding Loans or Commitments of any other
Class and which is not covered by clauses (a) through (g) above, will require
the consent of a Majority in Interest of such affected Class of Lenders, (iv)
any amendment or waiver of any condition precedent set forth in Section 4.03
shall require the consent of a Majority in Interest of the Revolving Lenders and
(v) the Engagement Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) no Commitment
of any Defaulting Lender may be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender
 
 
65

--------------------------------------------------------------------------------

 
 
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.


10.02        Notices; Effectiveness; Electronic Communication.


(a)            Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:


(i)            if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and


(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)            Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e‑mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 
66

--------------------------------------------------------------------------------

 
 
(c)            The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the platform, any other electronic platform or electronic
messaging service, or through the Internet except to the extent such losses,
claims, damages, liabilities or expenses are found to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party by a final
and nonappealable judgment of a court of competent jurisdiction; provided that
in no event shall any Agent Party have any liability to the Borrower, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct and actual damages).


(d)            Change of Address, Etc.  Each of the Borrower and the
Administrative Agent may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.


(e)            Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices and Committed Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower,
except to the extent resulting from the gross negligence, bad faith or willful
misconduct of such Person as determined by a final and nonappealable judgment of
a court of competent jurisdiction.  All telephonic notices to and other
telephonic
 
 
67

--------------------------------------------------------------------------------

 
 
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.


10.03        No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


10.04        Expenses; Indemnity; Damage Waiver.


(a)            Costs and Expenses.  The Borrower shall pay (i) all reasonable,
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable, documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such reasonable, documented out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.


(b)            Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), the Arrangers and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of one primary counsel to the
 
 
68

--------------------------------------------------------------------------------

 
 
Administrative Agent, one primary counsel to the other Indemnitees taken as a
whole, if necessary, one local counsel in each relevant jurisdiction, one
specialty counsel for each relevant specialty (to the extent reasonably
necessary) and one or more additional counsel if one or more conflicts of
interest, or perceived conflicts of interest, arise (which shall be limited to
one counsel for each group of similarly affected Indemnitees)), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the syndication of Commitments hereunder, the performance by
the parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom and (iii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from either
(A) the bad faith, gross negligence or willful misconduct of such Indemnitee,
(B) the material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document or (C) a dispute solely among Indemnitees (other than any
claims against any Indemnitee in its capacity as the Administrative Agent or an
Arranger or any similar role under the Loan Documents) and not arising out of
any act or omission of the Borrower or any of its Subsidiaries or Affiliates. 
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.


(c)            Reimbursement by Lenders.  To the extent that the Borrower for
any reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided further that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  For purposes of this Section 10.04(c), a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the Total Credit Exposure
of all Lenders at the applicable time.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
 
 
69

--------------------------------------------------------------------------------

 
 
(d)            Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.


(e)             Payments.  All amounts due under this Section shall be payable
not later than ten Business Days after demand therefor.


(f)             Survival.  The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.


10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.


10.06            Successors and Assigns.


(a)            Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto
 
 
70

--------------------------------------------------------------------------------

 
 
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.


(b)            Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i)            Minimum Amounts.


(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment or contemporaneous assignments to related
Approved Funds (determined after giving effect to such Assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate and the Loans at the time owing to it or in the case of an assignment
to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount
need be assigned; and


(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than, in the case of Revolving Commitments or Revolving
Loans, $5,000,000 and in the case of Term Commitments or Term Loans,
$10,000,000, in each case, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).


(ii)          Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned; provided that this clause (ii) shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans.


(iii)         Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such
 
 
71

--------------------------------------------------------------------------------

 
 
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof; and


(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.


(iv)         Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)          No Assignment to Certain Persons.  No such assignment shall be made
(A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person (or to a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person).


(vi)         Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
of the applicable Class in accordance with its Applicable Percentage of such
Class.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
 
 
72

--------------------------------------------------------------------------------

 
 
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note evidencing the Loans of each applicable Class
to the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
(d) of this Section.


(c)            Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for Tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this subsection.


(d)            Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations therein, including the requirements
under Section 3.01(e)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section
(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results
 
 
73

--------------------------------------------------------------------------------

 
 
from a Change in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


10.07        Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective employees,
advisors (including legal counsel), independent auditors and other experts,
agents or representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority having jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by compulsory legal process (in which case
such Lender will inform the Borrower promptly prior to such disclosure to the
extent practicable and not prohibited by law, rule or regulation), (d) to any
other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(d) or (ii) any actual or prospective party
(or its partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of
 
 
74

--------------------------------------------------------------------------------

 
 
CUSIP numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates from a source other than the
Borrower that is not to such Lender’s knowledge subject to confidentiality
obligations to the Borrower.  In addition, the Administrative Agent and the
Lenders may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments. For purposes of this Section, “Information” means all
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrower or any Subsidiary;
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.


10.08        Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency, but excluding deposits in
(a) payroll accounts, (b) health savings accounts, worker’s compensation
accounts and other employee benefits accounts and (c) withholding tax accounts)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have.  Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
75

--------------------------------------------------------------------------------

 


10.09        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


10.10        Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


10.11        Survival of Representations and Warranties.  All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12        Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.


10.13        Replacement of Lenders.  If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the
 
 
76

--------------------------------------------------------------------------------

 
 
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:


(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);


(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);


(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)           such assignment does not conflict with applicable Laws; and


(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14        Governing Law; Jurisdiction; Etc.


(a)            GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED THAT (I) THE INTERPRETATION OF THE DEFINITION OF TARGET MATERIAL
ADVERSE EFFECT AND WHETHER OR NOT A TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED,
(II) THE DETERMINATION OF THE ACCURACY OF ANY ACQUISITION REPRESENTATIONS AND
WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE BORROWER, BUYER OR THEIR
RESPECTIVE AFFILIATES HAVE THE RIGHT TO TERMINATE THEIR RESPECTIVE OBLIGATIONS
UNDER THE ACQUISITION AGREEMENT, OR TO DECLINE TO CONSUMMATE (OR OTHERWISE DO
NOT HAVE AN OBLIGATION TO CLOSE) THE TRANSACTIONS PURSUANT TO THE ACQUISITION
AGREEMENT AND (III) THE DETERMINATION OF WHETHER THE TRANSACTIONS HAVE BEEN
CONSUMMATED IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT, IN EACH
CASE, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED SOLELY IN
 
 
77

--------------------------------------------------------------------------------

 
 
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF THE LAW OF
ANY OTHER STATE OR COUNTRY.


(b)            SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO, OR ANY RELATED
PARTY OF THE FOREGOING, IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.


(c)            WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)            SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.




10.15        Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED
 
 
78

--------------------------------------------------------------------------------

 
 
TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16        No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers, nor any Lender has any
obligation to disclose any of such interests to the Borrower or any of its
Affiliates.  To the fullest extent permitted by Law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.


10.17        Electronic Execution of Assignments and Certain Other Documents. 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.


10.18        USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the
 
 
79

--------------------------------------------------------------------------------

 
 
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.


10.19        Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).


10.20        ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


10.21        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties to any
such agreement, arrangement or understanding, each party hereto acknowledges
that any liability of any Lender that is an EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)            the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)            the effects of any Bail-in Action on any such liability,
including, if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
80

--------------------------------------------------------------------------------

 
(iii)         the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
 
81

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
QUALCOMM INCORPORATED
                 
 
By:
/s/ David Wise       Name:  David Wise       Title:    SVP and Treasurer        
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA, as
Administrative Agent
                 
 
By:
/s/ Charles D. Johnston       Name:  Charles D. Johnston       Title:   
Authorized Signatory          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
GOLDMAN SACHS BANK USA,
as a Lender
                 
 
By:
/s/ Charles D. Johnston       Name:  Charles D. Johnston       Title:   
Authorized Signatory          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC, as a Lender
                 
 
By:
/s/ Ronnie Glenn       Name:  Ronnie Glenn       Title:    Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
BNP PARIBAS, as a Lender
                 
 
By:
/s/ Brendan Heneghan       Name:  Brendan Heneghan       Title:    Director  

 

       
 
By:
/s/ Karim Remtoula       Name:  Karim Remtoula       Title:    Vice President  
       

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
Lloyds Bank plc, as a Lender
                 
 
By:
/s/ Kamala Basdeo       Name:  Kamala Basdeo       Title:    Assistant Manager  
                 Transaction Execution                    Category A      
             B002  

 

       
 
By:
/s/ Jennifer Larrow       Name:  Jennifer Larrow       Title:    Assistant
Manager                    Transaction Execution                    Category A  
                  L003  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
Bank of China, Los Angeles Branch, as a Lender
                 
 
By:
/s/ Lixin Guo       Name:  Lixin Guo       Title:    SVP & Branch Manager      
   

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]

--------------------------------------------------------------------------------

 
 

 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
                 
 
By:
/s/ Susan M. Bowes       Name:  Susan M. Bowes       Title:   Senior Vice
President          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Qualcomm Credit Agreement]
